Exhibit 10.1
 
 
BIOPTIX, INC.
AMENDED & RESTATED
EQUITY INCENTIVE PLAN


ARTICLE 1
PURPOSE
The purpose of the Bioptix, Inc. Amended & Restated Equity Incentive Plan (as it
may be amended or restated from time to time, the "Plan") is to promote the
success and enhance the value of Bioptix, Inc. (the "Company") and its
subsidiaries by aligning the individual interests of the members of the Board,
Employees, and Consultants with those of Company shareholders, by providing
eligible participants with equity-based incentives for outstanding performance. 
The Plan is further intended to provide flexibility to the Company in its
ability to motivate, attract, and retain the services of members of the Board,
Employees, and Consultants upon whose judgment, interest and special effort the
successful conduct of the Company's operation is largely dependent.
ARTICLE 2
DEFINITIONS AND CONSTRUCTION
Wherever the following terms are used in the Plan they have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.
2.1 "Applicable Law" means any applicable law, including without limitation:
(a) provisions of the Code, the Securities Act, the Exchange Act and any rules
or regulations thereunder; (b) corporate, securities, tax or other laws,
statutes, rules, requirements or regulations, whether federal, state, local or
foreign; and (c) rules of any securities exchange or automated quotation system
on which the Shares are listed, quoted or traded.
2.2 "Award" means an Option, a Restricted Stock award, a Restricted Stock Unit
award, a Performance award, or a Stock Payment award, which may be awarded or
granted under the Plan (collectively, "Awards").
2.3 "Award Agreement" means any written notice, agreement, terms and conditions,
contract or other instrument or document evidencing an Award, including through
electronic medium, which shall contain such terms and conditions with respect to
an Award as the Committee shall determine consistent with the Plan.
2.4 "Board" means the Board of Directors of the Company.
2.5 "Change in Control" means and includes each of the following:
(a)          A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any "person" or related "group"
of "persons" (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act) (other than the Company, any of its Subsidiaries, an employee
benefit plan maintained by the Company or any of its Subsidiaries or a "person"
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company's securities outstanding immediately after
such acquisition; or
 
 
1

--------------------------------------------------------------------------------

 
(b)          The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company's assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:
(i)          which results in the Company's voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company's assets or otherwise succeeds to the business of the Company (the
Company or such person, the "Successor Entity")) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity's
outstanding voting securities immediately after the transaction, and
(ii)          after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 2.5(b)(ii) as beneficially owning 50% or more of the combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or
(c)          The Company's shareholders approve a liquidation or dissolution of
the Company.
In addition, if a Change in Control constitutes a payment event with respect to
any portion of an Award that provides for the deferral of compensation and is
subject to Section 409A of the Code, the transaction or event described in
subsection (a), (b) or (c) with respect to such Award (or portion thereof) must
also constitute a "change in control event," as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Section 409A.
The Board shall have full and final authority, which shall be exercised in its
sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto; provided
that any exercise of authority in conjunction with a determination of whether a
Change in Control is a "change in control event" as defined in Treasury
Regulation Section 1.409A-3(i)(5) shall be consistent with such regulation.
 
2

--------------------------------------------------------------------------------

 
2.6 "Code" means the Internal Revenue Code of 1986, as amended from time to
time, together with the regulations and official guidance promulgated
thereunder.
2.7 "Committee" means the Compensation Committee of the Board, or another
committee or subcommittee of the Board or the Compensation Committee of the
Board, appointed as provided in Section 12.1.
2.8 "Common Stock" means the common stock of the Company, no par value.
2.9 "Company" means Bioptix, Inc., a Colorado corporation, formerly known as
Venaxis, Inc..
2.10 "Consultant" means any consultant or adviser engaged to provide services to
the Company or any Subsidiary that qualifies as a consultant under the
applicable rules of the Securities and Exchange Commission for registration of
shares on a Form S-8 Registration Statement.
2.11 "Director" means a member of the Board, as constituted from time to time.
2.12 "DRO" means a domestic relations order as defined by the Code or Title I of
the Employee Retirement Income Security Act of 1974, as amended from time to
time, and the regulations thereunder.
2.13 "Effective Date" means the day this amended & restated Plan is first
approved by the Company's shareholders in accordance with the requirements of
the NASDAQ Capital Market Corporate Governance Rules.
2.14 "Employee" means any officer or other employee (as determined in accordance
with Section 3401(c) of the Code and the Treasury Regulations thereunder) of the
Company or of any Subsidiary.
2.15 "Equity Restructuring" means a nonreciprocal transaction between the
Company and all of its then-current shareholders, such as a stock dividend,
stock split, spin-off, or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of Shares (or other securities of the
Company) or the share price of Common Stock (or other securities) and causes a
change in the per-share value of the Common Stock underlying outstanding Awards.
2.16 "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.
2.17 "Expiration Date" has the meaning given to such term in Section 13.1.
2.18 "Fair Market Value" means, as of any given date, the value of a Share
determined as follows:  (a) if the Common Stock is listed on any (i) established
securities exchange (such as the New York Stock Exchange, the NASDAQ Global
Market, the NASDAQ Global Select Market and the NASDAQ Capital Market), (ii)
national market system or (iii) automated quotation system on which the Shares
are listed, quoted or traded, its Fair Market Value shall be the closing sales
price for a Share as quoted on such exchange or system for such date or, if
there is no closing sales price for a Share on the date in question, the closing
sales price for a Share on the last preceding date for which such quotation
exists, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; (b) if the Common Stock is not listed on an
established securities exchange, national market system or automated quotation
system, but the Common Stock is regularly quoted by a recognized securities
dealer, its Fair Market Value shall be the mean of the high bid and low asked
prices for such date or, if there are no high bid and low asked prices for a
Share on such date, the high bid and low asked prices for a Share on the last
preceding date for which such information exists, as reported in The Wall Street
Journal or such other source as the Committee deems reliable; or (c) if the
Common Stock is neither listed on an established securities exchange, national
market system or automated quotation system nor regularly quoted by a recognized
securities dealer, its Fair Market Value shall be established by the Board or
Committee in good faith.
 
3

--------------------------------------------------------------------------------

 
2.19 "Greater Than 10% Shareholder" means an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
2.20 "Incentive Stock Option" means an Option that is intended to qualify as an
incentive stock option and conforms to the applicable provisions of Section 422
of the Code.
2.21 "Non-Employee Director" means a Director of the Company who is not an
Employee.
2.22 "Non-Employee Director Compensation Program" has the meaning set forth in
Section 4.5.
2.23 "Non-Qualified Stock Option" means an Option that is not an Incentive Stock
Option.
2.24 "Option" means a right to purchase Shares at a specified exercise price,
granted under Article 5.  An Option shall be either a Non-Qualified Stock Option
or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.
2.25 "Option Term" has the meaning set forth in Section 5.4.
2.26 "Participant" means a person who, is an Employee, a Consultant or a
Non‑Employee Director, as determined by the Committee, and has been granted an
Award.
2.27 "Performance Award" means a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 9.1.
2.28 "Performance Goals" means, for a Performance Period, one or more goals
established by the Committee for the Performance Period. The Performance Goals
may be expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual.
 
4

--------------------------------------------------------------------------------

 
2.29 "Performance Period" means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to, and the payment of, an Award.
2.30 "Performance Stock Unit" means a Performance Award awarded under Section
9.1 which is denominated in units of value including dollar value of Shares.
2.31 "Permitted Transferee" means, with respect to a Participant, any "family
member" of the Participant, as defined in the instructions to Form S-8 under the
Securities Act, or any other transferee specifically approved by the Committee,
after taking into account Applicable Law.
2.32 "Plan" has the meaning set forth in Article 1.
2.33 "Restricted Stock" means Common Stock awarded under Article 7 that is
subject to certain restrictions and may be subject to risk of forfeiture or
repurchase.
2.34 "Restricted Stock Units" means the right to receive Shares awarded under
Article 8.
2.35 "Securities Act" means the Securities Act of 1933, as amended.
2.36 "Separation From Service" means a termination of the employment or other
service relationship of a Participant meeting the requirements of Section
409(a)(2)(A)(i) of the Code.
2.37 "Shares" means shares of Common Stock.
2.38 "Stock Payment" means (a) a payment in the form of Shares, or (b) an option
or other right to purchase Shares, as part of a bonus, deferred compensation or
other arrangement, awarded under Section 10.1.
2.39 "Subsidiary" means any entity (other than the Company), whether domestic or
foreign, in an unbroken chain of entities beginning with the Company, if each of
the entities other than the last entity in the unbroken chain beneficially owns,
at the time of the determination, securities or interests representing at least
fifty percent (50%) of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.
2.40 "Substitute Award" means an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term "Substitute Award" be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.
 
5

--------------------------------------------------------------------------------

 
2.41          "Termination of Service" means:
(a)          as to a Consultant, the time when the engagement of a Participant
as a Consultant to the Company or a Subsidiary is terminated for any reason,
with or without cause, including, without limitation, by resignation, discharge,
death or retirement, but excluding terminations where the Consultant
simultaneously commences or remains in employment or service with the Company or
any Subsidiary;
(b)          as to a Non-Employee Director, the time when a Participant who is a
Non‑Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Participant simultaneously
commences or remains in employment or service with the Company or any
Subsidiary; and
(c)          as to an Employee, the time when the employee-employer relationship
between a Participant and the Company or any Subsidiary is terminated for any
reason, including, without limitation, a termination by resignation, discharge,
death, disability or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment or service as a
Consultant or Non-Employee Director with the Company or any Subsidiary.
The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, unless the Committee otherwise provides in the terms of
the Award Agreement or otherwise, or as otherwise required by Applicable Law, a
leave of absence, change in status from an employee to an independent contractor
or other change in the employee-employer relationship shall constitute a
Termination of Service only if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purposes of
Section 422(a)(2) of the Code and its applicable regulations. For purposes of
the Plan, a Participant's employee-employer relationship or consultancy
relations shall be deemed to be terminated in the event that the Subsidiary
employing or contracting with such Participant ceases to remain a Subsidiary
following any merger, sale of stock or other corporate transaction or event
(including, without limitation, a spin-off).
ARTICLE 3
SHARES SUBJECT TO THE PLAN
3.1          Number of Shares.
(a)          Subject to adjustment as provided in Sections 3.1(b) and 13.2, the
aggregate number of Shares which may be issued or transferred pursuant to Awards
under the Plan is 895,000 shares of Common Stock, which represents 709,141
shares reserved under this Plan prior to its amendment and restatement plus
185,859 shares added to this Plan at the time of the amendment and restatement;
provided, however, no more than 800,000 Shares may be issued upon the exercise
of Incentive Stock Options.  The share numbers in this Section 3.1 reflects a
one-for-eight reverse stock effected by the Company in March 2016.
 
6

--------------------------------------------------------------------------------

 
(b)          To the extent all or a portion of an Award is forfeited, expires or
lapses for any reason, or is settled for cash without delivery of Shares to the
Participant, any Shares subject to such Award, or portion thereof, to the extent
of such forfeiture, expiration, lapse or cash settlement, shall again be or
shall become, as applicable, available for the future grant of an Award pursuant
to the Plan. Any Shares repurchased by or surrendered to the Company pursuant to
Section 7.4 so that such Shares are returned to the Company shall again be or
shall become, as applicable, available for the future grant of an Award pursuant
to the Plan.  Notwithstanding the provisions of this Section 3.1(b), no Shares
may again be or, as applicable, may become eligible to be, optioned, granted or
awarded if such action would cause an Incentive Stock Option to fail to qualify
as an incentive stock option under Section 422 of the Code.
(c)          Substitute Awards shall not reduce the Shares authorized for grant
under the Plan.  Additionally, in the event that a company acquired by the
Company or any Subsidiary, or with which the Company or any Subsidiary combines,
has shares available under a pre‑existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available Shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Subsidiaries immediately prior to such acquisition or combination.
3.2          Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market.
ARTICLE 4
GRANTING OF AWARDS
4.1          Participation.  The Committee may, from time to time, select from
among all Employees, Non-Employee Directors and Consultants, those to whom an
Award shall be granted and shall determine the nature and amount of each Award,
which shall not be inconsistent with the requirements of the Plan. Except as
provided in Section 4.5 regarding the grant of Awards pursuant to the
Non‑Employee Director Compensation Program, no Employee, Non-Employee Director
or Consultant has any right to be granted an Award pursuant to the Plan.
4.2          Award Agreement. Each Award shall be evidenced by an Award
Agreement that sets forth the terms, conditions and limitations for such Award,
which may include the term of the Award, the provisions applicable in the event
of the Participant's Termination of Service, and the Company's authority to
unilaterally or bilaterally amend, modify, suspend, cancel or rescind an Award.
Award Agreements evidencing Incentive Stock Options shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section 422
of the Code.
 
7

--------------------------------------------------------------------------------

 
4.3          Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b‑3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by Applicable Law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
4.4          At-Will Employment; Voluntary Participation. Nothing in the Plan or
in any Award Agreement hereunder shall confer upon any Participant any right to
continue in the employ of, or as a Director or Consultant for, the Company or
any Subsidiary, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Participant and the Company or any
Subsidiary. Participation by each Participant in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Employees,
Non-Employee Directors and Consultants shall participate in the Plan.
4.5          Non-Employee Director Awards. The Committee, in its sole
discretion, may provide that Awards granted to Non-Employee Directors shall be
granted pursuant to a written nondiscretionary formula established by the
Committee (the "Non-Employee Director Compensation Program"), subject to the
limitations of the Plan. The Non-Employee Director Compensation Program shall
set forth the type of Award(s) to be granted to Non-Employee Directors, the
number of Shares to be subject to Non-Employee Director Awards, the conditions
on which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Committee shall determine in
its sole discretion. The Non-Employee Director Compensation Program may be
modified by the Committee from time to time in its sole discretion.
4.6          Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan
may, in the sole discretion of the Committee, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
 
8

--------------------------------------------------------------------------------

 
ARTICLE 5
GRANTING OF OPTIONS
5.1          Granting of Options.  The Committee is authorized to grant Options
to Employees, Non-Employee Directors and Consultants from time to time, in its
sole discretion, on such terms and conditions as it may determine, which shall
not be inconsistent with the Plan.
5.2          Qualification of Incentive Stock Options. No Incentive Stock Option
shall be granted to any person who is not an Employee. Any Incentive Stock
Option granted under the Plan may be modified by the Committee, with the consent
of the Participant, to disqualify such Option from treatment as an "incentive
stock option" under Section 422 of the Code. To the extent that the aggregate
Fair Market Value of stock with respect to which "incentive stock options"
(within the meaning of Section 422 of the Code, but without regard to Section
422(d) of the Code) are exercisable for the first time by a Participant during
any calendar year under the Plan, and all other plans of the Company and any
parent or subsidiary corporation thereof (each as defined in Section 424(e) and
424(f) of the Code, respectively), exceeds $100,000, the Options shall be
treated as Non-Qualified Stock Options to the extent required by Section 422 of
the Code. The rule set forth in the immediately preceding sentence shall be
applied by taking Options and other "incentive stock options" into account in
the order in which they were granted and the Fair Market Value of stock shall be
determined as of the time the respective options were granted.
5.3          Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Committee, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Shareholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).
5.4          Option Term. The term of each Option (the "Option Term") shall be
set by the Committee in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Shareholder. The Committee shall determine the time period,
including the time period following a Termination of Service, during which the
Participant has the right to exercise the vested Options, which time period may
not extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations
thereunder or the first sentence of this Section 5.4, the Committee may extend
the Option Term of any outstanding Option, and may extend the time period during
which vested Options may be exercised, in connection with any Termination of
Service of the Participant, and may amend, subject to Section 13.1, any other
term or condition of such Option relating to such a Termination of Service.
5.5          Option Vesting.
(a)          The period during which the right to exercise, in whole or in part,
an Option vests in the Participant shall be set by the Committee and the
Committee may determine that an Option may not be exercised in whole or in part
for a specified period after it is granted.  Such vesting may be based on
service with the Company or any Subsidiary or any performance criteria selected
by the Committee, and, except as limited by the Plan, at any time after the
grant of an Option, the Committee, in its sole discretion and subject to
whatever terms and conditions it selects, may accelerate the period during which
an Option vests. If the Committee does not provide a different vesting schedule
for Options under an Award Agreement, then the vesting schedule shall be fifty
(50%) of such Options shall become vested and exercisable on the first
anniversary of the date of grant, and six and one-quarter percent (6.25%)
quarterly thereafter on the quarterly anniversary of the first vesting date for
the next eight (8) quarters thereafter.
 
9

--------------------------------------------------------------------------------

 
(b)          Options that are vested at a Participant's Termination of Service
may be exercised for a period of ninety (90) days after the date of Termination
of Service, unless a different period is established by the Committee under an
Award Agreement.  No portion of an Option which is unexercisable at a
Participant's Termination of Service shall thereafter become exercisable, except
as may be otherwise provided by the Committee either in the applicable Award
Agreement evidencing the grant of an Option, or by action of the Committee
following the grant of the Option. Unless otherwise determined by the Committee
in the Award Agreement or by action of the Committee following the grant of the
Option, the portion of an Option that is unexercisable at a Participant's
Termination of Service shall automatically expire on the date of such
Termination of Service.
(c)          Notwithstanding any provisions of this Agreement, any acceleration
of vesting provisions in an employment agreement with respect to Options will
supersede the provisions of this Plan and the related Award Agreement, unless
the employment agreement specifically states otherwise.
5.6          Substitute Awards. Notwithstanding the foregoing provisions of this
Article 5 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the Shares subject to such Option may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the Shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
ARTICLE 6
EXERCISE OF OPTIONS
6.1          Partial Exercise. An exercisable Option may be exercised in whole
or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Committee may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.
6.2          Manner of Exercise. All or a portion of an exercisable Option shall
be deemed exercised upon delivery of all of the following to the Secretary of
the Company, the stock plan Committee of the Company or such other person or
entity designated by the Committee, or his, her or its office, as applicable:
 
10

--------------------------------------------------------------------------------

 
(a)          A written or electronic notice complying with the applicable rules
established by the Committee stating that the Option, or a portion thereof, is
exercised. The notice shall be signed by the Participant or other person then
entitled to exercise the Option or such portion of the Option;
(b)          Such representations and documents as the Committee, in its sole
discretion, deems necessary or advisable to effect compliance with Applicable
Law. The Committee, in its sole discretion, may also take whatever additional
actions it deems appropriate to effect such compliance including, without
limitation, placing legends on share certificates and issuing stop-transfer
notices to agents and registrars;
(c)          In the event that the Option shall be exercised pursuant to Section
11.3 by any person or persons other than the Participant, appropriate proof of
the right of such person or persons to exercise the Option, as determined in the
sole discretion of the Committee; and
(d)          Full payment of the exercise price and applicable withholding taxes
to the stock plan administrator of the Company for the Shares with respect to
which the Option, or portion thereof, is exercised, in a manner permitted by
Sections 11.1 and 11.2.
6.3          Notification Regarding Disposition. The Participant shall give the
Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of the grant (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) of such Option
to such Participant, or (b) one year after the transfer of such Shares to such
Participant.
ARTICLE 7
AWARD OF RESTRICTED STOCK
7.1          Award of Restricted Stock.
(a)          The Committee is authorized to grant Restricted Stock to Employees,
Non-Employee Directors and Consultants, and shall determine the terms and
conditions, including the restrictions, applicable to each award of Restricted
Stock, which terms and conditions shall not be inconsistent with the Plan, and
may impose such conditions on the issuance of such Restricted Stock as it deems
appropriate.
(b)          The Committee shall establish the purchase price, if any, and form
of payment for Restricted Stock.  In all cases, legal consideration shall be
required for each issuance of Restricted Stock.
7.2          Rights as Shareholder. Subject to Section 7.4, upon issuance of
Restricted Stock, the Participant shall have, unless otherwise provided by the
Committee, all the rights of a shareholder with respect to said Shares, subject
to the restrictions in the applicable Award Agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
Shares; provided, however, that, in the sole discretion of the Committee, any
extraordinary distributions with respect to the Shares shall be subject to the
restrictions set forth in Section 7.3.
 
11

--------------------------------------------------------------------------------

 
7.3          Restrictions. All shares of Restricted Stock (including any shares
received by Participants thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Award Agreement, be subject to such
restrictions and vesting requirements as the Committee shall provide. Such
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and such restrictions may lapse separately or in
combination at such times and pursuant to such circumstances or based on such
criteria as selected by the Committee, including, without limitation, criteria
based on the Participant's duration of employment, directorship or consultancy
with the Company, Company performance, individual performance or other criteria
selected by the Committee. If the Committee does not provide a different
schedule for Restricted Stock under an Award Agreement, then the forfeiture
restrictions shall lapse, and the Restricted Stock shall vest in one-third
increments on the first, second and third anniversary of the date of grant.  By
action taken after the Restricted Stock is issued, the Committee may, on such
terms and conditions as it may determine to be appropriate, accelerate the
vesting of such Restricted Stock by removing any or all of the restrictions
imposed by the terms of the applicable Award Agreement. Restricted Stock may not
be sold or encumbered until all restrictions are terminated or expire. 
Notwithstanding any provisions of this Agreement, any acceleration of vesting
provisions in an employment agreement with respect to Restricted Stock will
supersede the provisions of this Plan and the related Award Agreement, unless
the employment agreement specifically states otherwise.
7.4          Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
if no price was paid by the Participant for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the
Participant's rights in unvested Restricted Stock then subject to restrictions
shall lapse, and such Restricted Stock shall be surrendered to the Company and
cancelled without consideration. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Participant the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock or such other amount as may be specified in the applicable Award
Agreement. Notwithstanding the foregoing, the Committee, in its sole discretion,
may provide that upon certain events, including a Change in Control, the
Participant's death, retirement or disability or any other specified Termination
of Service or any other event, the Participant's rights in unvested Restricted
Stock shall not lapse, such Restricted Stock shall vest and, if applicable, the
Company shall not have a right of repurchase.  Subject to the foregoing, all
unvested or unearned Restricted Stock shall immediately expire and be forfeited
on the date of Termination of Service, unless this provision is amended by the
Committee in the Award Agreement.
7.5          Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Committee shall
determine. Certificates or book entries evidencing shares of Restricted Stock
shall include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock. The Company, in its sole
discretion, may (a) retain physical possession of any stock certificate
evidencing shares of Restricted Stock until the restrictions thereon shall have
lapsed and/or (b) require that the stock certificates evidencing shares of
Restricted Stock be held in custody by a designated escrow agent (which may but
need not be the Company) until the restrictions thereon shall have lapsed, and
that the Participant deliver a stock power, endorsed in blank, relating to such
Restricted Stock.
 
12

--------------------------------------------------------------------------------

 
7.6          Section 83(b) Election. If a Participant makes an election under
Section 83(b) of the Code to be taxed with respect to the Restricted Stock as of
the date of transfer of the Restricted Stock, the Participant shall be required
notify and deliver a copy of such election to the Company within seven (7) days
of filing such election with the Internal Revenue Service along with proof of
the timely filing thereof with the Internal Revenue Service.  The Company has
no, and shall incur no, liability or obligation with respect to the Section
83(b) election made, or not made, by such Participant.
ARTICLE 8
AWARD OF RESTRICTED STOCK UNITS
8.1          Grant of Restricted Stock Units. The Committee is authorized to
grant Awards of Restricted Stock Units to any Employee, Non-Employee Director
and Consultant selected by the Committee in such amounts and subject to such
terms and conditions as determined by the Committee.
8.2          Purchase Price. The Committee shall specify the purchase price, if
any, to be paid by the Participant to the Company with respect to any Restricted
Stock Unit award.
8.3          Vesting of Restricted Stock Units.  At the time of grant, the
Committee shall specify the date or dates on which the Restricted Stock Units
shall become fully vested and nonforfeitable, and may specify such conditions to
vesting as it deems appropriate, including, without limitation, vesting based
upon the Participant's duration of service to the Company or any Subsidiary,
Company performance, individual performance or other specific criteria, in each
case on a specified date or dates or over any period or periods, as determined
by the Committee.  If the Committee does not provide a different schedule for
Restricted Stock Units under an Award Agreement, then the forfeiture
restrictions shall lapse, and the Restricted Stock Units shall vest in one-third
increments on the first, second and third anniversary of the date of grant.
8.4          Maturity and Payment. At the time of grant, the Committee shall
specify the maturity date applicable to each grant of Restricted Stock Units,
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Participant (if permitted by the applicable
Award Agreement); provided that, except as otherwise determined by the
Committee, set forth in any applicable Award Agreement, and subject to
compliance with Section 409A of the Code, in no event shall the maturity date
relating to each Restricted Stock Unit occur following the later of (a) the 15th
day of the third month following the end of calendar year in which the
applicable portion of the Restricted Stock Unit vests; or (b) the 15th day of
the third month following the end of the Company's fiscal year in which the
applicable portion of the Restricted Stock Unit vests. On the maturity date, the
Company shall, subject to Section 11.4(e), transfer to the Participant one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Committee, an amount in cash equal to the Fair Market Value of
such Shares on the maturity date or a combination of cash and Common Stock as
determined by the Committee.  Notwithstanding any provisions of this Agreement,
any acceleration of vesting provisions in an employment agreement with respect
to Restricted Stock Units will supersede the provisions of this Plan and the
related Award Agreement, unless the employment agreement specifically states
otherwise
 
13

--------------------------------------------------------------------------------

 
8.5          No Rights as a Shareholder. Unless otherwise determined by the
Committee, a Participant of Restricted Stock Units shall possess no incidents of
ownership with respect to the Shares represented by such Restricted Stock Units,
unless and until such Shares are transferred to the Participant pursuant to the
terms of this Plan and the applicable Award Agreement.
8.6          Effect of Termination of Service.  Effective upon the date of
Termination of Service, all unvested or unearned Restricted Stock Units shall
immediately expire and be forfeited, unless this provision is amended by the
Committee in the Award Agreement.
ARTICLE 9
AWARD OF PERFORMANCE AWARDS
9.1          Performance Awards.
(a)          The Committee is authorized to grant Performance Awards, including
Awards of Performance Stock Units, to any Employee or Consultant.  The value of
Performance Awards, including Performance Stock Units, may be linked to specific
performance criteria determined by the Committee on a specified date or dates or
over any period or periods and in such amounts as may be determined by the
Committee.  Performance Awards, including Performance Stock Unit awards, may be
paid in cash, Shares, or a combination of cash and Shares, as determined by the
Committee.
(b)          Without limiting Section 9.1(a), the Committee may grant
Performance Awards to any Employee or Consultant in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Committee, in
each case on a specified date or dates or over any period or periods determined
by the Committee.
9.2          Term.  The term of a Performance Award shall be established by the
Committee in its sole discretion.
9.3          Purchase Price. The Committee may establish the purchase price of a
Performance Award.
9.4          Termination of Service. A Performance Award is distributable only
while the Participant is an Employee, Director or Consultant, as applicable. 
The Committee, however, in its sole discretion, may provide that the Performance
Award may be distributed subsequent to the Participant's Termination of Service
subject to terms and conditions determined by the Committee; provided that such
Termination of Service also qualifies as a Separation From Service if applicable
under Section 409A of the Code.
 
14

--------------------------------------------------------------------------------

 
ARTICLE 10
STOCK PAYMENT AWARDS
10.1          Stock Payments. The Committee is authorized to make Stock Payments
to any Employee, Non-Employee Director or Consultant.  The number or value of
Shares of any Stock Payment shall be determined by the Committee.
10.2          Purchase Price. The Committee may establish the purchase price of
a Stock Payment Award.
10.3          Termination of Service. A Stock Payment Award is distributable
only while the Participant is an Employee, Non-Employee Director or Consultant.
ARTICLE 11
ADDITIONAL TERMS OF AWARDS
11.1          Payment. The Committee shall determine the methods by which
payments by any Participant with respect to any Awards granted under the Plan
shall be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Committee in order to avoid adverse accounting
consequences, in each case, having a Fair Market Value on the date of delivery
equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Participant has placed a market sell order with a
broker acceptable to the Company with respect to Shares then issuable upon
exercise or vesting of an Award, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Committee in its sole discretion.
The Committee shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a Director or an
"executive officer" of the Company within the meaning of Section 13(k) of the
Exchange Act shall be permitted to make payment with respect to any Awards, or
continue any extension of credit with respect to such payment, with a loan from
the Company or a loan arranged by the Company in violation of Section 13(k) of
the Exchange Act.
11.2          Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Participant to remit
to the Company, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant's FICA, employment tax or other social
security contribution obligation) required by law to be withheld with respect to
any taxable event concerning a Participant arising as a result an Award granted
under the Plan. The Committee, in its sole discretion and in satisfaction of the
foregoing requirement, may withhold, or allow a Participant to elect to have the
Company withhold, Shares otherwise issuable under an Award (or allow the
surrender of Shares). The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding or repurchase equal to the aggregate amount of
such liabilities based on the minimum statutory withholding rates for federal,
state, local and foreign income tax and payroll tax purposes that are applicable
to such supplemental taxable income. The Committee shall determine the fair
market value of the Shares, consistent with applicable provisions of the Code,
for tax withholding obligations due in connection with a broker-assisted
cashless Option exercise involving the sale of Shares to pay the Option exercise
price or any tax withholding obligation.
 
15

--------------------------------------------------------------------------------

 
11.3          Transferability of Awards.
(a)          Except as otherwise provided in Sections 11.3(b) and 11.3(c):
(i)           No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a DRO,
unless and until such Award has been exercised, or the Shares underlying such
Award have been issued, and all restrictions applicable to such Shares have
lapsed;
(ii)           No Award or interest or right therein shall be liable for the
debts, contracts or engagements of the Participant or the Participant's
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by Section 11.3(a)(i); and
(iii)          During the lifetime of the Participant, only the Participant may
exercise an Award (or any portion thereof), unless the Award has been disposed
of pursuant to a DRO; after the death of the Participant, any exercisable
portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Award Agreement, be exercised by
the Participant's personal representative or by any person empowered to do so
under the deceased Participant's will or under the then-applicable laws of
descent and distribution.
(b)          Notwithstanding Section 11.3(a), the Committee, in its sole
discretion, may determine to permit a Participant to transfer an Award other
than an Incentive Stock Option to any one or more Permitted Transferees, subject
to the following terms and conditions: (i) an Award transferred to a Permitted
Transferee without the consent of the Committee shall not be assignable or
transferable by the Permitted Transferee other than by will or the laws of
descent and distribution or pursuant to a DRO; (ii) an Award transferred to a
Permitted Transferee shall continue to be subject to all the terms and
conditions of the Award as applicable to the original Participant (other than
the ability to further transfer the Award); and (iii) the Participant and the
Permitted Transferee shall execute any and all documents requested by the
Committee, including, without limitation, documents to (A) confirm the status of
the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under Applicable Law and (C) evidence the transfer.
 
16

--------------------------------------------------------------------------------

 
(c)          Notwithstanding Section 11.3(a), a Participant may, in the manner
determined by the Committee, designate a beneficiary to exercise the rights of
the Participant and to receive any distribution with respect to any Award upon
the Participant's death. A beneficiary, legal guardian, legal representative, or
other person claiming any rights pursuant to the Plan is subject to all terms
and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan or Award Agreement otherwise
provides, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married or a domestic partner in a domestic
partnership qualified under Applicable Law and resides in a community property
state, a designation of a person other than the Participant's spouse or domestic
partner, as applicable, as the Participant's beneficiary with respect to more
than 50% of the Participant's interest in the Award shall not be effective
without the prior written or electronic consent of the Participant's spouse or
domestic partner. If no beneficiary has been designated or survives the
Participant, payment shall be made to the person entitled thereto pursuant to
the Participant's will or the laws of descent and distribution. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time; provided that the change or revocation is filed with the Committee
prior to the Participant's death.
11.4          Conditions to Issuance of Shares.
(a)          Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.
(b)          All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures may be subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with Applicable Law. The Committee may place legends on any
share certificate or book entry to reference restrictions applicable to the
Shares.
(c)          The Committee shall have the right to require any Participant to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Committee.
(d)          No fractional Shares shall be issued and the Committee, in its sole
discretion, shall determine whether cash shall be given in lieu of fractional
Shares or whether such fractional Shares shall be eliminated by rounding down.
(e)          Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee or required by Applicable Law, the Company shall not
deliver to any Participant certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).
 
17

--------------------------------------------------------------------------------

 
11.5          Forfeiture and Claw-Back Provisions. Pursuant to its general
authority to determine the terms and conditions applicable to Awards under the
Plan, the Committee shall have the right to provide, in an Award Agreement or
otherwise, or to require a Participant to agree by separate written or
electronic instrument, that:
(a)          (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Participant upon any receipt or exercise of the
Award, or upon the receipt or resale of any Shares underlying the Award, shall
be paid to the Company, and (ii) the Award shall terminate and any unexercised
portion of the Award (whether or not vested) shall be forfeited, if (x) a
Termination of Service occurs prior to a specified date, or within a specified
time period following receipt or exercise of the Award, or (y) the Participant
at any time, or during a specified time period, engages in any activity in
competition with the Company, or which is inimical, contrary or harmful to the
interests of the Company, as further defined by the Committee or (z) the
Participant incurs a Termination of Service for "cause" (as such term is defined
in the sole discretion of the Committee, or as set forth in the Award Agreement
relating to such Award); and
(b)          All Awards (including any proceeds, gains or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of Applicable Law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.
ARTICLE 12
ADMINISTRATION
12.1          Committee. The Compensation Committee of the Board (or another
committee or a subcommittee of the Board or the Compensation Committee of the
Board assuming the functions of the Committee under the Plan) shall administer
the Plan (except as otherwise permitted herein). To the extent necessary to
comply with Rule 16b-3 of the Exchange Act, the Compensation Committee of the
Board (or another committee or subcommittee of the Board or the Compensation
Committee of the Board assuming the functions of the Committee under the Plan)
shall take all action with respect to such Awards, and the individuals taking
such action shall consist solely of two or more Non-Employee Directors appointed
by and holding office at the pleasure of the Board, each of whom is intended to
qualify as a "non-employee director" as defined by Rule 16b-3 of the Exchange
Act or any successor rule. Additionally, to the extent required by Applicable
Law, each of the individuals constituting the Compensation Committee of the
Board (or another committee or subcommittee of the Board or the Compensation
Committee of the Board assuming the functions of the Committee under the Plan)
shall be an "independent director" under the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded.
Notwithstanding the foregoing, any action taken by the Committee shall be valid
and effective, whether or not members of the Committee at the time of such
action are later determined not to have satisfied the requirements for
membership set forth in this Section 12.1 or otherwise provided in any charter
of the Committee. Except as may otherwise be provided in any charter of the
Committee, appointment of Committee members shall be effective upon acceptance
of appointment. Committee members may resign at any time by delivering written
or electronic notice to the Board. Vacancies in the Committee may only be filled
by the Board. Notwithstanding the foregoing, (a) the full Board, acting by a
majority of its members in office, shall conduct the general administration of
the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the term "Committee" as used in the Plan shall be deemed
to refer to the Board and (b) the Board or Committee may delegate its authority
hereunder to the extent permitted by Section 12.6.
 
18

--------------------------------------------------------------------------------

 
12.2          Duties and Powers of Committee. It shall be the duty of the
Committee to conduct the general administration of the Plan in accordance with
its provisions. The Committee has the power to interpret the Plan and the Award
Agreements, and to adopt such rules for the administration, interpretation and
application of the Plan as are not inconsistent therewith, to interpret, amend
or revoke any such rules and to amend any Award Agreement; provided that the
rights or obligations of the Participant are not affected adversely by such
amendment, unless the consent of the Participant is obtained or such amendment
is otherwise permitted under Section 11.5 or Section 13.10. Any such grant or
Award need not be the same with respect to each Participant. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time, and from time to time, exercise any and
all rights and duties of the Committee under the Plan, except with respect to
matters which under Rule 16b‑3 under the Exchange Act or any successor rule, or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, are required to be determined in the sole
discretion of the Committee.
12.3          Action by the Committee. Unless otherwise established by the Board
or in any charter of the Committee, a majority of the Committee shall constitute
a quorum and the acts of a majority of the members present at any meeting at
which a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any Employee, the
Company's independent certified public accountants, or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.
12.4          Authority of Committee. Subject to the Company's Amended and
Restated Bylaws, the charter of the Committee and any specific designation in
the Plan, the Committee has the exclusive power, authority and sole discretion
to:
(a)          Designate Employees, Non-Employee Directors and Consultants to
receive Awards;
(b)          Determine the type or types of Awards to be granted to each
Employee, Non-Employee Director or Consultant;
(c)          Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;
 
19

--------------------------------------------------------------------------------

 
(d)          Determine the terms and conditions of any Award, including, but not
limited to, the exercise price, grant price, purchase price, any restrictions or
limitations on the Award, any schedule for vesting, lapse of forfeiture
restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related to non-competition
and recapture of gain on an Award, based in each case on such considerations as
the Committee in its sole discretion determines, and amend any existing Awards;
(e)          Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
(f)          Prescribe the form of each Award Agreement, which need not be
identical for each Participant;
(g)          Decide all other matters that must be determined in connection with
an Award;
(h)          Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
(i)           Interpret the terms of, and any matter arising pursuant to, the
Plan or any Award Agreement;
(j)           Make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan; and
(k)          Accelerate wholly or partially the vesting or lapse of restrictions
of any Award or portion thereof at any time after the grant of an Award, subject
to whatever terms and conditions it selects and Section 13.2.
12.5          Decisions Binding. The Committee's interpretation of the Plan, any
Awards granted pursuant to the Plan or any Award Agreement, and all decisions
and determinations by the Committee with respect to the Plan are final, binding
and conclusive on all parties.
12.6          Delegation of Authority. To the extent permitted by Applicable
Law, the Board or Committee may from time to time delegate to a committee of one
or more members of the Board or one or more officers of the Company the
authority to grant or amend Awards or to take other administrative actions
pursuant to this Article 12; provided, however, that in no event shall an
officer of the Company be delegated the authority to grant awards to, or amend
awards held by, the following individuals: (a) individuals who are subject to
Section 16 of the Exchange Act or (b) officers of the Company (or Directors) to
whom authority to grant or amend Awards has been delegated hereunder; provided,
further, that any delegation of administrative authority shall only be permitted
to the extent it is permissible under Applicable Law. Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 12.6 shall serve in such capacity at the
pleasure of the Board and the Committee (to the extent the Committee delegated
its authority to the delegatee).
 
20

--------------------------------------------------------------------------------

 
ARTICLE 13
MISCELLANEOUS PROVISIONS
13.1          Amendment, Suspension or Termination of the Plan. Except as
otherwise provided in this Section 13.1, the Plan may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Board or the Committee. However, without approval of the
Company's shareholders given within twelve (12) months before or after the
action by the Committee, no action of the Committee may, except as provided in
Section 13.2, increase the limits imposed in Section 3.1 on the maximum number
of Shares which may be issued under the Plan, or otherwise amend or modify the
Plan in a manner requiring shareholder approval under Applicable Law.
Notwithstanding the foregoing, the Committee shall not take any of the following
actions without shareholder approval, except as provided in Section 13.2: (i)
reduce the exercise price following the grant of an Option; (ii) exchange an
Option which has an exercise price that is greater than the Fair Market Value of
a Share for cash or Shares; (iii) cancel an Option in exchange for a replacement
option or another Award with a lower exercise price; or (iv) take any action
that Nasdaq, or any other exchange on which the Common Stock is then listed,
deems to be a re-pricing.  Except as provided in Section 11.5 and Section 13.10,
no amendment, suspension or termination of the Plan shall, without the consent
of the Participant, materially impair any rights or obligations under any Award
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides. No Awards may be granted or awarded during any period of suspension or
after termination of the Plan, and notwithstanding anything herein to the
contrary, in no event may any Award be granted under the Plan after the tenth
(10th) anniversary of the Effective Date of the Plan (the "Expiration Date").
Any Awards that are outstanding on the Expiration Date shall remain in force
according to the terms of the Plan and the applicable Award Agreement.
13.2          Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
(a)          In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to shareholders, or any other change
affecting the Shares of the Company's stock or the share price of the Company's
stock other than an Equity Restructuring, the Committee shall make equitable
adjustments, if any, to reflect such change with respect to: (i)  the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of Shares which may be issued under the Plan); (ii) the number and kind
of Shares (or other securities or property) subject to outstanding Awards; (iii)
the terms and conditions of any outstanding Awards (including, without
limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan.
 
21

--------------------------------------------------------------------------------

 
(b)          In the event of any transaction or event described in Section
13.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in Applicable Law or accounting
principles, the Committee, in its sole discretion, and on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Participant's request, is hereby authorized to take
any one or more of the following actions whenever the Committee determines that
such action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:
(i)          To provide for either (A) termination of any such Award in exchange
for an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant's rights (and,
for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 13.2 the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant's rights, then such Award may be
terminated by the Company without payment) or (B) the replacement of such Award
with other rights or property selected by the Committee, in its sole discretion,
having an aggregate value not exceeding the amount that could have been attained
upon the exercise of such Award or realization of the Participant's rights had
such Award been currently exercisable or payable or fully vested;
(ii)          To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
(iii)         To make adjustments in the number and type of Shares of the
Company's stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding Awards and Awards which may be granted in the future;
(iv)          To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and
(v)          To provide that the Award cannot vest, be exercised or become
payable after such event.
(c)          In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 13.2(a) and 13.2(b), the
Committee shall equitably adjust each outstanding Award, which adjustments may
include adjustments to the number and type of securities subject to each
outstanding Award and/or the exercise price or grant price thereof, if
applicable, the grant of new Awards, and/or the making of a cash payment. The
Committee shall make such equitable adjustments, if any, as the Committee, in
its sole discretion, may deem appropriate to reflect such Equity Restructuring
with respect to the aggregate number and kind of Shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Section 3.1 on the maximum number and kind of Shares which may be issued under
the Plan). The adjustments provided under this Section 13.2(c) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.
 
22

--------------------------------------------------------------------------------

 
(d)          Notwithstanding any other provision of the Plan, in the event of a
Change in Control, unless the Committee elects to (i) terminate an Award in
exchange for cash, rights or property, or (ii) cause an Award to become fully
exercisable and no longer subject to any forfeiture restrictions prior to the
consummation of a Change in Control, pursuant to Section 13.2, (A) such Award
(other than any portion subject to performance-based vesting) shall continue in
effect or be assumed or an equivalent Award substituted by the successor
corporation or a parent or subsidiary of the successor corporation and (B) the
portion of such Award subject to performance-based vesting shall be subject to
the terms and conditions of the applicable Award Agreement and, in the absence
of applicable terms and conditions, the Committee's discretion.
(e)          In the event that the successor corporation in a Change in Control
refuses to assume or substitute for an Award (other than any portion subject to
performance-based vesting), the Committee may cause any or all of such Award (or
portion thereof) to (i) terminate in exchange for cash, rights or other property
pursuant to Section 13.2(b)(i) or (ii) become fully exercisable immediately
prior to the consummation of such transaction and all forfeiture restrictions on
any or all of such Award to lapse. If any such Award is exercisable in lieu of
assumption or substitution in the event of a Change in Control, the Committee
shall notify the Participant that such Award shall be fully exercisable for a
period of fifteen (15) days from the date of such notice, contingent upon the
occurrence of the Change in Control, and such Award shall terminate upon the
expiration of such period.
(f)          The Committee, in its sole discretion, may include such further
provisions and limitations in any Award, agreement or certificate, as it may
deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
(g)          No adjustment or action described in this Section 13.2 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to violate Section 422(b)(1) of the
Code. Furthermore, no such adjustment or action shall be authorized to the
extent such adjustment or action would result in short-swing profits liability
under Section 16 or violate the exemptive conditions of Rule 16b-3 unless the
Committee determines that the Award is not to comply with such exemptive
conditions.
(h)          The existence of the Plan, an Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the shareholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
23

--------------------------------------------------------------------------------

 
(i)          No other action shall be taken under this Section 13.2 which shall
cause an Award to fail to be exempt from or comply with Section 409A of the Code
or the Treasury Regulations thereunder.
(j)          In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to shareholders, or any
other extraordinary transaction or change affecting the Shares or the share
price of the Common Stock including any Equity Restructuring, for reasons of
administrative convenience, the Company, in its sole discretion, may refuse to
permit the exercise of any Award during a period of up to sixty (60) days prior
to the consummation of any such transaction.
13.3          Approval of Plan by Shareholders. The Plan shall be submitted for
the approval of the Company's shareholders at the annual meeting of shareholders
to be held in 2016.  The date of such shareholder approval shall be the
Effective Date of the Plan, and added to this Plan on such date.
13.4          No Shareholders Rights. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record owner of
such Shares.
13.5          Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.
13.6          Effect of Plan upon Other Compensation Plans. The adoption of the
Plan shall not affect any other compensation or incentive plans in effect for
the Company or any Subsidiary. Nothing in the Plan shall be construed to limit
the right of the Company or any Subsidiary: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Subsidiary, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
13.7          Compliance with Laws. The Plan, the granting and vesting of Awards
and the issuance and delivery of Shares and the payment of money under the Plan
or under Awards granted or awarded under the Plan are subject to compliance with
all Applicable Law (including but not limited to state, federal and foreign
securities law and margin requirements), and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all Applicable Law. To the extent
permitted by Applicable Law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to Applicable Law.
 
24

--------------------------------------------------------------------------------

 
13.8            Titles and Headings, References to Sections of the Code or
Exchange Act. The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. References to sections
of the Code or the Exchange Act shall include any amendment or successor
thereto.
13.9            Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Colorado without regard to conflicts of laws thereof or of any other
jurisdiction.
13.10          Section 409A. To the extent that the Committee determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and any
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code, the Committee may adopt such amendments to the Plan and the applicable
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (a) exempt the
Award from Section 409A of the Code and/or preserve the intended tax treatment
of the benefits provided with respect to the Award, or (b) comply with the
requirements of Section 409A of the Code and thereby avoid the application of
any penalty taxes under such Section.  Notwithstanding anything else in this
Plan, if the Committee determines that an Employee is a "specified employee"
under Section 409A of the Code at the time of such Employee's Separation From
Service, and the amount to be paid or distributed is "deferred compensation"
under Section 409A of the Code, then any distribution that otherwise would be
made to such Employee with respect to an Award hereunder, shall not be made
until the date that is six months after the Separation From Service, or the
Employee's death, if earlier.
13.11          No Right to Awards. No Employee, Non-Employee Director or
Consultant or other person shall have any claim to be granted any Award pursuant
to the Plan, and neither the Company nor the Committee is obligated to treat any
Employee, Non-Employee Director, Consultant or any other person uniformly with
other Participants.
13.12          Unfunded Status of Awards. The Plan is intended to be an
"unfunded" plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.
 
25

--------------------------------------------------------------------------------

 
13.13          Indemnification. To the extent allowable pursuant to Applicable
Law, each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company's Amended and Restated Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.
13.14          Relationship to other Benefits. No payment pursuant to the Plan
shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.
13.15          Expenses. The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.




The Effective Date of the Plan is:  November 30, 2016.
 
 
 

 
26